UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report: December 16, 2010 (Date of earliest event reported) NATURAL RESOURCES USA CORPORATION (Exact name of registrant as specified in its charter) 000-15474 (Commission File Number) Utah 87-0403973 (State or other jurisdiction of incorporation) (IRS Employer Identification No.) 3200 County Road 31, Rifle, Colorado 81650 (Address of principal executive offices, including zip code) (214) 253-2556 (Registrant’s telephone number, including area code) (720) 876-2373 (Registrant’s former telephone number, including area code) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: o Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) o Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) o Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) o Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 5.03 Amendments to Articles of Incorporation or Bylaws; Change in Fiscal Year End On December 16, 2010 a meeting of the board of directors of Natural Resources USA Corporation agreed to change the fiscal year end of the company from June 30 to December 31 to conform to general practice, commencing December 31, 2010.The Board correspondingly amended our Bylaws to reflect the change in fiscal year end. We intend to file a transition report for the period ending December 31, 2010 on Form 10-K. Item 9.01 Financial Statements and Exhibits. d. Exhibits Exhibit No. Description Amendment to the Bylaws. SIGNATURE Pursuant to the requirements of the Securities Exchange Act of 1934, the Registrant has duly caused this Current Report on Form 8-K to be signed on its behalf by the undersigned hereunto duly authorized. NATURAL RESOURCES USA CORPORATION (Registrant) Date: December 17, 2010 By: /s/ Robert van Mourik Name: Robert van Mourik Title: Chief Financial Officer
